Conviction for misapplication of the funds of a bank; punishment, three years in the penitentiary.
Appellant entered his plea of guilty. No statement of facts appears. All matters of procedure are regular, save that in entering sentence the court took no note of the indeterminate sentence law. The lowest penalty for the offense charged is two years. The sentence directed appellant's confinement in the penitentiary for not less than three nor more than three years. The sentence will be reformed so as to direct appellant's confinement in the penitentiary for not less than two nor more than three years. With this correction, the judgment will be affirmed.
Reformed and, as reformed, affirmed.
                    ON MOTION FOR REHEARING.